Title: From John Adams to Jean de Neufville & Fils, 3 December 1781
From: Adams, John
To: Neufville, Jean de, & Fils (business)



Amsterdam Decr 3. 1781
Gentlemen

I have no authority to interfere, in the Direction of the Continental Goods, which Mr Gillon contracted to convey to America, but Such as is derived from the Desire of Dr Franklin, to take the best care of them in my Power. I therefore hold myself obliged to observe his Excellencys advice in this Business.
In a Letter from his Excellency of the 26 Novr, he observes “The owners of the Ships talk of a higher Freight, of Selling the ships, of Damages and of detaining the Goods till the Damages are paid. If I were informed what Freight what Price for the Ships, and what Damages they demand, I really could give no Advice in those Points, being totally ignorant of Such Business: but I am furnished with none of the Data on which to found an opinion; and can only Say with you that I think they have no right to stop the Goods; and I think also that the Keeping us out of Possession of 50,000 £ Sterlings worth of Goods for securing the Payment of a petty Demand for Damages, appears to me, not only ungeenteel and dishonourable Treatment, but a monstrous Injustice.” “If We could get rid of the Goods at a moderate Loss, We might at the Same time get rid of the Difficulty, our Necessity for having them Speedily forwarded not being so great as Mr De Neufville imagines. However I would propose this. Let the Goods first be delivered to you. Then let him make his demand for damages, which if you think reasonable I will pay; if not, let them be Settled by arbitration. After this you will judge what measures may be necessary for transporting them.” &c. “If the Goods are delivered to you, and you find it necessary to sell a Part of them, I wish you would make the offer of that Part to him. He bought them and knows what they are really worth.”
I cannot but Say that I think these sentiments of the Dr, just and his Proposals reasonable. Mr Gillon certainly contracted with Coll Laurens to carry these Goods in the South Carolina. He did not fullfill his Contract. He talked with the owners about these ships, and the Goods were put on board them by Mr De Neufville perhaps, but he never executed any Contract. He made signals for the Ships to come out to him at the Texell—they would not. If there were no Contract with Gillon, how can it be pretended that the Goods are answerable for the fullfillment of a Contract, if there was a Contract, it was no Part of it, that the Goods should be responsible, it was a mere personal obligation of Gillons for which the Goods are not liable in Law nor in Reason. If Mr Gillon has violated a Contract with the owners, which is far from being clear, he has certainly violated a very solemn one with Coll Laurens under his Hand and Seal, and I might as well pretend that these ships are liable for the fullfillment of that Contract.
However, I am ready to receive the Proposals of the owners, but I beg that the Damages they pretend to claim may be precisely stated. if they are moderate If they are Such as I cannot agree to, I am ready to choose with the owners three Sensible and impartial Merchants or others, and whatever Damages they shall award, shall be paid according to Dr Franklins Proposal, upon the Delivery of the Goods to me or my order.
According to another desire of his Excellency I now offer for Sale the whole of the Goods to Messrs De Neufville, and beg the favour of them to let me know upon what terms they will take them, this would settle all disputes at once.

I have the Honour to be, with great respect Gentlemen your most &c

